Plaintiff was in the employ of defendants as a cook and general houseworker. On October 18, 1934, she was directed by her employers to clean a cornice in the parlor. In doing so it was necessary for her to use a stepladder. Her employer directed her to collapse the ladder. The floor on which it rested was polished mahogany. When plaintiff ascended the ladder and while attempting to clean the cornice the ladder slipped and she fell to the floor, sustaining injuries. Her complaint charges negligence in failing to provide a safe place to work and also alleges a cause of action under the Employers’ Liability Act. The Employers’ Liability Act, however, does not apply. Judgment reversed on the law, with costs, and complaint dismissed, with costs. Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ., concur.